          Case 3:20-cv-04116-VC Document 32 Filed 12/04/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 BUILD GROUP, INC,
                                                    Case No. 20-cv-04116-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 WESTCHESTER SURPLUS LINES
 INSURANCE COMPANY,
                Defendant.


       The Court has been advised by the Notice of Settlement in Principle, filed on November

30, 2020, that the parties have resolved this case. (Re: Dkt. No. 31). Therefore, it is ORDERED

that this case is DISMISSED without prejudice. All deadlines and hearings in the case are

vacated. Any pending motions are moot.

       The parties retain the right to reopen this action within 90 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 90 days, the dismissal will be with prejudice.
       IT IS SO ORDERED.

Dated: December 4, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
